                                                                                          G

~~




      1



      2
      3
      4
      5
      6
                              UNITED STATES DISTRICT COURT
      7
                            CENTRAL DISTRICT OF CALIFORNIA
      8
      9 ROBERT DELOZA,                             Case No.: 2:18-cv-09266-JGB-JEM
     10               Plaintiff,                  {~            ORDER AWARDING
                                                  EQUAL ACCESS TO JUSTICE ACT
     11         vs.                               ATTORNEY FEES AND EXPENSES
                                                  PURSUANT TO 28 U.S.C. § 2412(d)
     12 ANDREW SAUL,                              AND COSTS PURSUANT TO 28
        Commissioner of Social Security,          U.S.C. § 1920
     13
                  Defendant
     14
     15
     16         Based upon the parties' Stipulation for the Award and Payment of Equal
     17 Access to Justice Act Fees, Costs, and Expenses:
     18        IT IS ORDERED that fees and expenses in the amount of$3,250.00 as
     19 authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
     20 awarded subject to the terms ofthe Stipulation.
     21   DATE: ~QC~!~~ ~~ ~-- O l
     22                                           ~C
                                   THE ONORABLE JOHN E MCDERMOTT
     23                                D STATES MAGISTRATE JUDGE
     24
     25
     26

                                                -1-
